The Chancellor and Senators Lott and Putnam
delivered opinions in favor of affirming the judgment of the supreme court, and Senators Bockee, Clark, Jones, Rhoades and Wright, in favor of reversing it. And
On the question being put “ Shall this judgment be reversed?” the members of the court voted as follows:
For reversal: Senators Backus, Bockee, Burnham, Clark, Faulkner, Johnson, Jones, Platt, Rhoades, Scott and Wright—11.
*388For affirmance: The Chancellor and Senators Bart-lit, Denniston, Lawrence, Lester, Lott, Mitchell, Putnam, Smith, Strong and Works—11.
Judgment affirmed.